Citation Nr: 9907977	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from June 1974 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO which denied a claim of entitlement to an increased rating 
for service-connected left knee disability.


REMAND

Records available to the RO when it undertook adjudication of 
the claim for an increased rating included hospital records 
reflecting arthroscopic surgery on the left knee in July 
1997.  A VA examination was conducted approximately one week 
after the surgery and the examiner specifically reported that 
it was yet too soon to tell whether the surgery had helped 
the veteran's knee.  The examiner also opined that no 
statement could be made at that time in accordance with the 
mandate of DeLuca v. Brown, 8 Vet.App. 202 (1995) (functional 
losses such as pain on use, weakness, etc. should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors).  Given the context of 
this opinion regarding DeLuca, namely that it was then too 
soon to judge how much the surgery had helped, the examiner's 
comments strongly suggest that it was also too soon after the 
surgery to estimate the degree of functional loss experienced 
by the veteran due to pain on use, etc.  This is especially 
significant in light of the fact that the RO subsequently 
awarded a temporary total rating on account of the need to 
convalesce following the July 1997 surgery.  This temporary 
rating under 38 C.F.R. § 4.30 was awarded through September 
1997, suggesting that the veteran was indeed experiencing 
surgical residuals that required convalescence through that 
time.  

Such a sequence of events as described above, when considered 
in light of the examiner's remarks about an inability to 
conduct a DeLuca-type analysis in July 1997, implies that 
another examination was required after the period of 
convalescence in order to address the schedular rating 
question.  § 4.130.  The Board also finds that such a 
conclusion is supported by the veteran's later testimony 
regarding the extent of problems he experiences with 
activity/extended use.  Consequently, in order to obtain 
evidence that reflects the veteran's post-convalescence 
debility in terms that comply with the mandate of DeLuca, a 
remand is required.  

The Board also notes that the veteran's disability has been 
variously rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
and 38 C.F.R. § 4.71a, Diagnostic Code 5010.  This is 
significant given instructions regarding the potential award 
of separate ratings for any separate manifestations of the 
knee disability.  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998).  Therefore, on remand, an 
examination that provides the information necessary to 
address such a possibility is required.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment of his left knee 
since the July 1997 VA examination.  The 
RO should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).

	2.  After the above-requested 
development has been completed, the 
veteran should be scheduled for a VA 
orthopedic examination.  The examiner 
should review the claims folder and a 
copy of this remand before examining the 
veteran.  The examiner should conduct 
range of motion studies.  The examiner 
should first record the range of motion 
observed on clinical evaluation, in 
terms of degrees.  If there is clinical 
evidence of pain on motion, the examiner 
should also indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
and should portray these factors in 
terms of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  The examiner should describe 
any subluxation or instability in terms 
of "slight," "moderate" or "severe" 
disability.  Any symptoms or functional 
losses due to surgical scarring should 
also be described in detail.  Complete 
rationale for all opinions should be 
provided.  

3.  The RO should take adjudicatory 
action on the claim for an increased 
rating.  Consideration of this claim 
should include consideration of whether 
separate ratings are warranted for 
separate manifestations of service-
connected knee disability.  VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCPREC 9-98 
(Aug. 14, 1998).  If the benefit sought 
is denied, a supplemental statement of 
the case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


